— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered February 3, 1989, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that his right to be present during the impanelling of the jury was impaired by his absence from conferences in a corridor outside of the courtroom during which counsel, after a voir dire conducted in open court, advised the Trial Judge of their peremptory and for-cause jury challenges. Those challenges were thereafter exercised in the defendant’s presence, in open court. The defendant’s contention in this regard is without merit (see, People v Velasco, 77 NY2d 469; People v Mitchell, 174 AD2d 579; People v Ramos, 173 AD2d 748). Kunzeman, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.